Title: To George Washington from Henry Lee, 17 September 1793
From: Lee, Henry
To: Washington, George


          
            My dear sir
            Richmond sepr 17th 93
          
          The letter which you did me the honor to write to me dated 21st July got to hand just
            as I was departing for Winchester, from which place I am late returned.
          To this cause is to be attributed cheifly the lateness of my reply, tho my wish to have
            known with accuracy the mind of my country men relative to those matters which were
            beginning to agitate the community, would of itself have induced some delay.
          I ever attributed the mad conduct of a certain foreigner to the insidious &
            malignant councils of some perverse ambitious americans—I had grounded my opinion on
            this point from a variety of circumstances which progressively took place shortly after
            the arrival of the foreign gentleman & I concluded long before the publication
            signed by Mr J. & Mr K. made its appearance that a party was formed under the
            auspices of this foreigner to draw america into the veiws of France however unjust &
            disastrous such conduct might be—among the many symptoms of this wicked combination no
            one affected me more than the establishment of a society in Philada called the
            democratic society. This was intended as a standard for the people to rally under, &
            menaced from its very nature the destruction of the constitution & government under
            which we live—The gratitude & just affection felt by
            the americans towards france, it was supposed would bury in the public mind a regard
            even for their own country for a while, which space of time would be sufficient to produce the contemplated embroilment—The part you had taken on the
            subject of neutrality opposed their views—you became of course an object of their
            hatred, as well as an obstruction, to be removed—Encouraged by the silly & impudent
            declamations published in some of the public prints they were hardy enough to beleive
            that could they impress a conviction of your enmity to France & its cause, that you
            too would be prostrated.
          Little did they know the american people—Elated with this hope their partizans
            circulated every where reports calculated to foster the temper they had given birth to,
            & to fan the fire they had kindled—To complete their well fabricated plan they
            introduced the administration as favoring G.B., for which nation they well knew the deep
            rooted hatred possessed by the people of the U.S.
          At first success seem to hover over their efforts, then it was that the unparallelled
            exhibition of the agent of a foreign nation publicly inviting the people to unite with
            him agst their own government was presented to the world—an epoch memorable indeed,
            whether we regard the atrocity of the act, or the moderation of the power against whom
            it was directed.
          The transaction soon flew into every part of the continent, it became the subject of
            constant enquiry & conversation—Finally it was understood, & consequently
            detested.
          the people began to speak out, & their utterance stopped the farther efforts of the
            conspirators.
          However sir the matter is not over, the first plan may be in part relinquished, but its
            main object will never be abandoned until those among ourselves who engender these
            nefarious plans be dismissed from Nation & confidence—It is suspected by many that
            such characters are to be found in high employments; that many may be readily met with
            in state & congressional offices no one doubts—to detect the designs of these men
            & to expose them to the public eye is the work of true patriotism, & I hope will
            be soon commenced by those who have leisure & ability. In this country, much will
            depend on the assembly—If they act on the business, & act with becoming energy, a
            deadly blow will be struck to the malignant combination, & great good result to our
            country—they meet next month. On their patriotism & good sense I rely with
            confidence.
          I am very sorry to hear of the loss of your manager & I hear you cannot soon
            replace him.
          
          An Englishman well recommended arrived last summer in this state & has engaged to
            live with me at the little falls.
          He is said to be a thorough farmer—His name is Workman & he is now at the little
            falls—If you will send for him & find that he answers your purposes, I will
            chearfully permit him to obey your orders—the man brought with him letters of credit
            from merchants of respectability in London.
          While I was in the upper Countys I called at Col. L. Taliaferros to examine his
            threshing mill—It appeared to me perfectly calculated to answer to various purposes for
            which it was constructed—It is on a small scale & has little water—I saw it thresh
            Wheat, nothing could be done more satisfactorily I think—It can in its present situation
            & (it has been in use four years without repair) get out 100 bushels pr day—one old
            negro only attended it.
          Besides threshing wheat it shells corn, beats Saw yard bark, breaks hemp flax &
            grinds into a homony the corn husks—persuaded of the vast utility of the machine where
            convenient water seats were possessed, I engaged a Mr Payne the builder of the mill to
            visit my plantation in Fairfax, from whence he proceeds to Stratford—presuming you might
            wish such a mill at Mt Vernon I directed him to call there, & examine your water
            courses, that I might communicate to you his report, & gave him a letr to your
            manager—He tells me that he can improve very much on Mr Taliaferro’s mill & I credit
            the man, because I have seen what he has done & am informed that he is a man of good
            character—Should you think proper to precede me in the attempt you may so do—or I will
            after my mill is done put it in your power to employ him. I learn with great pleasure that you have left Phida. where the pestilential disease
            there raging seems to render the life of man very precarious indeed.
          I hope Mrs W. & your family have got back in good health & free from the seeds
            of that terrible disorder—so then please to present my best respects & be assured of
            the constant affection of your friend & h. ser.
          
            Henry Lee
          
        